The facts agreed upon were as follows:
1. Some years prior to the war, Stephen Ruffin and Sylvia Ruffin, a slave man and woman, cohabited together as man and wife, and the plaintiffs Martha and Kate Jones, Edmund and Stephen Pugh, and Lucy Watson, and the defendant Margaret Sanderlin, were born during the cohabitation; and after the birth of the youngest of these children the cohabitation ceased by the voluntary moving away of one of the parties, and was never resumed.
2. After said separation, and prior to the war, the said Sylvia contracted the relation of man and wife with one Alonzo Hoggard, a slave man, and this relation continued until the death of Alonzo Hoggard, Sr., in 1873. Of this cohabitation, and before 1866, two children were born — Samuel S. Hoggard, one of the defendants, and Alonzo Hoggard, Jr., who died before the commencement of this action.
3. Immediately after the passage of the act of 10 March, 1866, ch. 40, "Alonzo Hoggard, Sr., and Sylvia, in strict compliance with the act, and being then persons within its meaning, made all of the acknowledgments required by the act, and went before the officer therein designated and acknowledged the fact of this cohabitation and the time of its commencement, which was recorded in a book kept for that purpose."
4. Alonzo, senior, died in 1873 seized and possessed of the property mentioned and leaving Samuel S. Hoggard and Alonzo, junior, his only heirs at law.
5. Sylvia Hoggard died in 1876 seized and possessed of the Bryan warehouse and leaving surviving her children born of Stephen Ruffin, and Samuel H. Hoggard and Alonzo, junior, children of Alonzo, senior.
6. Alonzo Hoggard, Jr., died unmarried, without issue, and intestate. No date is given.
7. Samuel S. Hoggard has been for ten years in the sole and (180) exclusive possession of both lots, and refuses to allow the plaintiff to occupy or enjoy any part of the same.
Upon these facts the plaintiffs ask to be let into possession as cotenants in common with the defendants, which defendant Samuel S. Hoggard resists, claiming sole seizin in himself of said lots.
The court, being of opinion that the plaintiffs were not entitled to share in the estate of Alonzo Hoggard, Sr., nor of Sylvia Hoggard, so adjudged, and the plaintiffs appealed; but being of opinion that they were entitled to share in the estate of Alonzo Hoggard, Jr., so adjudged, and the defendants appealed.
PLAINTIFFS' APPEAL
Alonzo Hoggard, Sr., and Sylvia came within the provisions of chapter 40, Acts 1866, as they were then cohabiting together as man and wife, and continued to do so after the passage of the act. Their children, Samuel S. Hoggard and Alonzo Hoggard, Jr., were legitimate by virtue of that statute, and could inherit from their parents and from one another. S. v. Harris,63 N.C. 1; S. v. Adams, 65 N.C. 537; S. v. Whitford, 86 N.C. 636; Longv. Barnes, 87 N.C. 329.
When Alonzo Hoggard, Sr., died, in 1873, his real estate descended to them, as did also the real estate of Sylvia when she died, in 1876. At that date they were her sole legitimate children. The inheritance then vested in them could not be divested by the subsequent act of 1879 (now The Code, sec. 1281, Rule 13). The contention of the plaintiffs that the act of 1879 was retroactive and entitled them to share in their mother's estate was properly overruled. The act could be           (181) prospective and "operative in the future only." Woodard v. Blue,103 N.C. 109.
DEFENDANTS' APPEAL.
Alonzo Hoggard, Jr., having died intestate and without lineal descendants, the real estate inherited by him from his father descended to his brother, Samuel S. Hoggard, who was his next collateral relation capable of inheriting, of the blood of his father. The Code, sec. 1281, Rule 4; Bell v. Dozier, 12 N.C. 333; McMichael v. Moore, 56 N.C. 471. As to the real estate descended to said Alonzo Hoggard, Jr., from his mother, if his death occurred prior to the act of 1879 (The Code, sec. 1281, Rule 13), the plaintiffs were then still illegitimate, and, being incapable of inheriting collaterally (The Code, sec. 1281, Rule 9), the estate passed solely to the defendant Samuel S. Hoggard. The burden was on the plaintiffs to show that the death of Alonzo Hoggard, Jr., took place subsequent to the act of 1879. The complaint alleges his death in 1882. This is denied in the answer. The "facts agreed" are silent on this point, except what may be inferred from the statement that the defendant Samuel S. Hoggard, when the case agreed was signed (in 1890) had been in possession of all the real estate left by Alonzo Hoggard, Jr., for ten years. Conceding, however, for the argument, that Alonzo Hoggard, Jr., died since the act of 1879, it does not support the plaintiffs' contention. That act (The Code, sec. 1281, Rule 13) provides: "The children of colored parents, born any time prior to 1 January, 1868, of persons living together as man and wife, are hereby declared legitimate children of such parents, or either one of them, with all the rights of heirs at law and next of kin,with respect to the estate or *Page 128 estates of any such parents or either one of them." The right of inheriting thus conferred "does not extend beyond parents and children (182) and the estates of such parents" (Tucker v. Bellamy98 N.C. 33), and the parents' inheritance cast upon the defendant and his brother could not be divested by the subsequent act. Upon the facts agreed, the plaintiffs and the defendant Margaret Sanderlin were entitled to share in no part of the estate of their mother, Sylvia, nor in the estate of Alonzo Hoggard, Jr.
Error.
Cited: Tucker v. Tucker; post, 238; S. v. Melton, 120 N.C. 595; Bettisv. Avery, 140 N.C. 187; Love v. Love, 179 N.C. 118.